DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the election filed 10/24/2020.
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 10/24/2020 is acknowledged.
This application is in condition for allowance except for the following formal matters: 
Claim Objections
Claims 1-15 and 21-25 are objected to because of the following informalities:  
a.	Claim 1, line 5 recites S/D region, while it should recite (Source/Drain) S/D region.  
b.	Claim 9, line 6 recites S/D region, while it should recite (Source/Drain) S/D region.  
c.	Claim 21, line 7 recites S/D region, while it should recite (Source/Drain) S/D region.  Appropriate correction is required.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
If the claims are amended as indicated above for clarity then the claims would be in condition for allowance for the following reasons accordingly.
a.	Regarding claim 1, the prior art of the record does not anticipate or make obvious the applicant’s finFET as claimed if amended as above:





    PNG
    media_image1.png
    538
    758
    media_image1.png
    Greyscale

b.	Regarding claim 9, the prior art of the record does not anticipate or make obvious the applicant’s finFET as claimed if amended as above:


    PNG
    media_image2.png
    677
    772
    media_image2.png
    Greyscale

c.	Regarding claim 21, the prior art of the record does not anticipate or make obvious the applicant’s finFET as claimed if amended as above:


    PNG
    media_image3.png
    433
    739
    media_image3.png
    Greyscale

	I.	Wang et al., US PGpub 2014/0197456 A1, shows a finFET device see below, however it fails to show a device as claimed in the instant claims.

    PNG
    media_image4.png
    966
    1855
    media_image4.png
    Greyscale

Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAHVOSH J NIKMANESH whose telephone number is (571)270-1805.  The examiner can normally be reached on M-F IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Seahvosh Nikmanesh/               Primary Examiner, Art Unit 2812